Citation Nr: 1215998	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-34 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 29, 2006, and in excess of 40 percent, beginning on that date, for the service-connected chronic strain with degenerative changes of the thoracolumbar spine (hereinafter "thoracolumbar spine disability"). 

2.  Entitlement to an initial rating in excess of 10 percent, prior to August 29, 2006, and in excess of 20 percent, beginning on that date, for the service-connected chronic strain of the cervical spine (hereinafter "cervical spine disability"). 

3.  Entitlement to a separate, compensable evaluation for the service-connected cervical spine disability on the basis of radiculopathy involving the right upper extremity.  

4.  Entitlement to a separate, compensable evaluation for the service-connected cervical spine disability on the basis of radiculopathy involving the left upper extremity.  

5.  Entitlement to a separate, compensable evaluation for the service-connected low back disability on the basis of radiculopathy involving the right lower extremity.  

6.  Entitlement to a separate, compensable evaluation for the service-connected low back disability on the basis of radiculopathy involving the left lower extremity.  

7.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee (hereinafter "right knee disability"). 

8.  Entitlement to an initial, compensable rating for the service-connected temporomandibular joint dysfunction and muscle spasms secondary to bruxism (hereinafter "TMJ disability"). 

9.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to June 1984, and from May 1989 to November 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of an RO that granted service connection for TMJ disability and assigned a noncompensable evaluation, effective on August 6, 1998 and that granted service connection for cervical spine and thoracolumbar spine disabilities and assigned a separate, noncompensable evaluation for each. 

This matter came before the Board on appeal from the February 2006 rating decision of the RO that denied a rating in excess of 10 percent for the service-connected DJD of the right knee, previously classified as status post right medial meniscectomy with residual pain. 

In October 2006, the RO awarded increased ratings for the thoracolumbar spine disability, at 10 percent beginning on August 6, 1998 and at 40 percent beginning on August 29, 2006 and the cervical spine disability, at 10 percent beginning on August 6, 1998.  

In November 2007, a Decision Review Officer (DRO) found clear and unmistakable error in the rating of the cervical spine disability and awarded a 20 percent rating beginning on August 29, 2006.  

These claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

In December 2009, the Board determined that, since the Veteran challenged the initial ratings assigned for the thoracolumbar spine and cervical spine disabilities, as well as TMJ and the record raised assertions that he is unemployable because of his service-connected disabilities, the determination as to whether he is entitled to TDIU rating, was part of the claim for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In December 2009, the Board remanded all the matters on appeal, including the claim for a TDIU rating, to the RO via the Appeals Management Center (AMC) for additional development.  

The Board instructed the RO to obtain any outstanding records of pertinent VA and private treatment, to obtain copies of the records contained in a Vocational Rehabilitation folder, and to provide the Veteran with new VA examination to determine the current levels of severity of the service-connected disabilities.  

Also, the RO was instructed to consider the claim for a TDIU rating on a schedular and/or extraschedular basis.  As a review of the record reflects that there has been substantial compliance of the Board's December 2009 remand directives, no further action is required for compliance with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Since the matter has returned to the Board, the Veteran submitted additional evidence directly to the Board.  In a December 2011 informal brief, the Veteran's representative, on the Veteran's behalf, provided a written waiver of initial consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of an increased rating for the service-connected right knee disability and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  For the period of the appeal prior to August 29, 2006, the service-connected thoracolumbar spine disability is shown to have been manifested by no more than degenerative arthritis and "slight" limitation of motion resulting from forward flexion limited to 80 degrees and combined range of motion limited to 240 degrees, and without objective evidence of additional limitation of motion with repetitive movement. 

2.  Beginning on August 29, 2006, the service-connected thoracolumbar spine disability is shown to have been manifested by no more than x-ray evidence of degenerative joint disease with forward flexion from 0 to 45 degrees, with additional limitation of motion with repetitive movement, and with marked abnormal mobility from forced motion caused by muscle spasm, guarding and tenderness; neither ankylosis (favorable or unfavorable) nor incapacitating episodes due to intervertebral disc disease are demonstrated.

3.  Prior to December 6, 2010, the date of a VA examination, the service-connected cervical spine disability is shown to have been manifested by no more than X-ray evidence of degenerative joint disease and limitation of motion resulting from forward flexion limited to 30 degrees and combined range of motion limited to 265 degrees with no objective evidence of painful motion or additional limitation of motion; neither ankylosis, nor incapacitating episodes due to intervertebral disc disease was demonstrated.

4.  Beginning on December 6, 2010, the date of a VA examination, the service-connected cervical spine disability is shown to have been manifested by forward flexion limited to less than 30 degrees.  

5.  Beginning on December 6, 2010, the date of a VA examination, the service-connected disability picture is shown to have more nearly approximated that of mild radiculopathy involving the right lower extremity.  

6.  Beginning on December 6, 2010, the date of a VA examination, the service-connected disability picture is shown to have more nearly approximated that of mild radiculopathy involving  the left lower extremity.  

7.  Beginning on December 6, 2010, the date of a VA examination, the service-connected disability picture is shown to have more nearly approximated that of mild radiculopathy involving the right upper extremity.  

8.  Beginning on December 6, 2010, the date of a VA examination, the service-connected disability picture is shown to have more nearly approximated that of mild radiculopathy involving the left upper extremity.  

9.  Beginning in March 2010, the service-connected TMJ is first shown to have been productive of a disability picture that more nearly approximated that of lateral excursion less than 4 millimeters (mm) and inter-incisal range of motion limited from between 31 to 40 mm. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent from August 6, 1998 to August 28, 2006, and in excess of 40 percent from August 29, 2006, for thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (2003) and 5237 (2011).

2.  The criteria for an initial rating of 20 percent, and no higher, prior to December 5, 2010, and since then, an evaluation of 30 percent, and no higher, for cervical spine disability haven been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (2003) and 5237 (2011).

3.  Since December 6, 2010, the criteria for a separate 10 percent evaluation, and no higher, for cervical radiculopathy in the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2011).

4.  Since December 6, 2010, the criteria for a separate 10 percent evaluation, and no higher, for cervical radiculopathy in the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2011).

5.  Since December 6, 2010, the criteria for a separate10 percent evaluation, and no higher, for lumbar radiculopathy in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).

6.  Since December 6, 2010, the criteria for a separate 10 percent evaluation, and no higher, for lumbar radiculopathy in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).

7.  Beginning on March 30, 2010, the criteria for the assignment of a 10 percent rating, but no higher for the service-connected TMJ have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.150, Diagnostic Code 9905 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent letters to the Veteran in October 2006 and May 2008 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  

VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  

During the course of this appeal, VA provided the Veteran with VA examinations in April 2004, January 2006, August 2006, August 2007, March 2010 and December 2010.  

In each examination report, the examiners recorded the Veteran's subjective complaints, identified the nature and severity of his disorders, and either reviewed the claims file or summarized the history as reported by the Veteran.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board acknowledges that copies of the Veteran's Vocational Rehabilitation records have not been associated with the claims folder pursuant to the December 2009 remand directives.  The record reflects that several attempts were made to obtain those records.  

Unfortunately, negative replies were received from the facilities, and no additional facility was identified as potential sources of the records.  Following receipt of the negative responses, the Veteran was notified of the unsuccessful efforts to obtain these records.  Thus, it appears that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 



Spine Disabilities

The Veteran seeks higher evaluations for the service-connected thoracic spine and cervical spine disabilities.  

In a January 2005 rating decision, the RO granted service connection for cervical spine and thoracolumbar spine disabilities and assigned 10 percent evaluations, effective from August 6, 1998 (date of claims).  It appears that these disabilities were rated under Diagnostic Codes 5290 and 5292 for limitation of motion in the cervical spine and lumbosacral spine, although the January 2005 rating decision reflects the assignment of ratings under 5295 for lumbosacral strains.  

The regulations used to evaluate diseases and injuries of the spine were revised, including the renumbering of the Diagnostic Codes, effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5290 and 5292)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2011).  

The Board notes that when the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, retroactive application of statutes and regulations cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  There is no such language in this case.  

Also, there is no prohibition of the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule is that the appellant is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider the claims under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions (since September 2003). 

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5290 governed limitation of motion of the cervical spine and provided a10 percent evaluation is warranted for slight limitation of motion, a 20 percent evaluation is assigned for moderate limitation of motion, and a 30 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Diagnostic Code 5292 governed limitation of motion of the thoracolumbar spine and provided a 10 percent evaluation is warranted for slight limitation of motion, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The Board observes that the words "slight", "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5295 provided that a 10 percent disability rating is assigned for lumbosacral strain with characteristic pain on motion.  

A 20 percent disability rating is assigned where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

A 40 percent disability rating was assigned where the symptoms are severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The Board notes that 40 percent is also the maximum schedular rating available under Diagnostic Code 5295 for lumbosacral strain.

Effective on September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or with a combined range of motion greater than 120 degrees and less than 235.  

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine; or where there is unfavorable ankylosis of the entire cervical spine.   

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  

Note (2) to the General Rating Formula explains that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Regarding associated objective neurologic abnormalities or chronic neurologic manifestations, under 38 C.F.R. § 4.124a, Diagnostic Code 8521, regarding the external popliteal nerve (common peroneal), a 40 percent rating is assigned for paralysis involving foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Severe incomplete paralysis warrants assignment of a 30 rating.  Moderate incomplete paralysis warrants assignment of a 20 rating.  Mild incomplete paralysis warrants assignment of a 10 percent rating.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Here, there is no objective evidence of incapacitating episodes or physician prescribed bedrest.  Thus, an evaluation under Diagnostic Code 5243 is not warranted.  

The Veteran's claims of service connection for low back and cervical spine disorders were received in August 1998.  The record shows that he was provided with a VA general medical and four VA spine examinations during the course of this appeal.  The record also contains private and VA treatment records and various statements from the Veteran in support of his claims. 

The VA general medical examination in May 1999 showed that he complained of constant pain in his neck, mid back and low back.  On examination, the examiner observed that the Veteran with a slow and stiff gait.  There was evidence of tenderness and painful motion in the cervical, thoracic and lumbar spine.  Range of motion testing revealed limitation of thoracolumbar spine to 80 degrees on forward flexion and to 240 degrees on combined motion and limitation of the cervical spine to 30 degrees on forward flexion and to 265 on combined motion.  the X-ray films showed evidence of anterior wedging of T8 and T9, but no other abnormalities.  Diagnoses of cervical strain and lumbosacral strain were given.  

The Veteran was afforded a VA spine examination in April 2004.  That examination report shows that the Veteran complained of constant pain that had progressively worsened since the onset.  He denied any radiation of pain to his upper or lower extremities.  Examination of the cervical spine revealed findings of mild diffused tenderness, without muscle spasm.  Range of motion testing revealed forward flexion limited to 45 degrees and combined range of motion limited to 350 in the cervical spine, without objective findings of painful motion.  

Examination of the thoracolumbar spine revealed findings of mild diffused tenderness, and no evidence of muscle spasms.  The Veteran had forward flexion limited to 90 degrees and combined range of motion limited to 270 degrees in the thoracolumbar spine, and there was no objective finding of painful motion.  Neurologic evaluation at that time was normal.  The Veteran was diagnosed with chronic strains of the cervical, thoracic and lumbar spine.  

The Veteran was next afforded a VA spine examination on August 29, 2006.  At that time, the Veteran complained of constant, non-radiating, pain in his cervical, thoracic and lumbar spine.  The pain intensified with prolonged sitting and standing, and flare-ups in pain were alleviated with pain medication.  He denied any surgeries, but he reported receiving steroid injections that provided some temporary relief.  

Examination of the cervical spine revealed findings of mild diffused tenderness, without muscle spasm.  Range of motion testing of the cervical spine revealed forward flexion limited to 30 degrees and combined range of motion limited to 265 degrees, without objective findings of painful motion or additional loss of movement with repetition.  

Examination of the thoracolumbar spine revealed findings of mild diffused tenderness, but no evidence of muscle spasms.  Straight leg test was normal.  The Veteran had forward flexion limited to 30 degrees and combined range of motion limited to 145 degrees in the thoracolumbar spine, and there was no objective finding of painful motion or additional loss of movement with repetition.  

The Veteran was diagnosed with chronic strains of the cervical, thoracic and lumbar spine.   There was x-ray evidence of mild degenerative disc disease in the cervical, thoracic, and lumbar spine.  

The findings from an August 2006 VA peripheral nerve examination were essentially normal.  Although there was evidence of mild decreased pin sensation in the left upper and left lower extremities, the examiner did not record any finding of a chronic neurologic disorder involving the upper or lower extremities at that time. 

The Veteran underwent his third VA spine examination in March 2010.  That examination report shows that the Veteran complained of intermittent cervical spine and thoracolumbar spine pain that included radiating pain to all of his extremities, but he denied any associated symptoms of numbness and tingling.  He also denied any bowel or bladder dysfunction or incapacitating episodes within the last year.  

The Veteran also denied any additional limitation of motion or functional impairment during flare-ups of pain.  On examination, the VA examiner observed that the Veteran had a normal gait and there was no objective evidence of muscle spasms, guarding, or tenderness.  

Range of motion testing of the cervical spine revealed limitation to 10 degrees on forward flexion and to 70 degrees on combined motion, and range of motion testing of the thoracolumbar spine revealed limitation to 20 degrees forward flexion and to 90 degrees on combined motion.  

The VA examiner specifically noted that the Veteran "claim[ed] pain on all movement and the inability to move beyond the above limits but there [was] no objective evidence of either."  The VA examiner also noted that there was no evidence of additional limitation of motion with repetitive movement.  The Veteran refused to perform walking movement on his heels or toes, and he refused to hop or to squat because of pain.  Neurologic examination was normal at that time.  

On December 6, 2010, the Veteran was provided with his fourth VA spine examination.  The Veteran complained of constant pain over his entire spine, and he complained of radiating pain and numbness down his arms and legs.  He also complained of stiffness and muscle spasms.  The Veteran denied any bowel or bladder problems.  

On examination, the examiner observed that the Veteran walked with an antalgic gait and that there was muscle guarding of the cervical spine muscles and thoracolumbar muscles.  There was no objective evidence of ankylosis or scoliosis.  

Range of motion testing revealed limitation of the cervical spine to 20 degrees of forward flexion and limitation to 165 degrees on combined motion.  The Veteran had limitation of thoracolumbar spine to 40 degrees of forward flexion and limitation to 108 degrees on combined motion. There was objective evidence of painful motion and additional functional loss due to pain, weakness and lack of endurance on repetition.  

Neurologic examination revealed decreased sensation along the ulnar side of both hands and decreased sensation of the big toes.  X-ray films showed evidence of degenerative disc disease.  Diagnoses of cervical degenerative arthritis with spondylosis and cervical radiculopathy, and lumbar degenerative arthritis with spondylosis and radiculopathy were given. 

The Board has considered the applicable criteria based on limitation of motion of the cervical spine and thoracolumbar spine, both prior to and since the September 26, 2003 revision to the regulations on orthopedic disabilities of the spine.  

Turning first to the evaluation of the Veteran's thoracolumbar spine disability, a review of the evidence of record under either versions of the Rating Schedule does not support an evaluation in excess of 10 percent prior to August 29, 2006.  In this regard, the medical evidence for the period prior to the date of August 2006 VA examination report, when applied to either diagnostic criteria as discussed above, shows that the assigned 10 percent rating, and not higher, is warranted for that period.  

The May 1999 and April 2004 reports show that the Veteran's thoracolumbar spine disability manifested by no worse than forward flexion limited to 80 degrees and combined range of motion limited to 240 degrees, with objective findings of tenderness and painful motion of the entire spine.  

Considering the former version of the rating criteria (prior to 2003), these findings do not show more than "slight" level of limitation of motion, as the Veteran consistently demonstrated more than 80 degrees of the thoracolumbar spine.  

While there was objective evidence of painful motion and tenderness, there was no finding of additional limitation of motion with repetition of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5292 (2003).  Such disability does not equate to a finding of "moderate" limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5292 (2003).  

Additionally, both the 1999 and 2004 VA examination reports showed that there was no evidence of muscle spasms, guarding, or weakness, and the Veteran's gait was considered no more than slow and stiff to support a higher evaluation under the criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  

There was no evidence that his disabilities resulted in an antalgic gait prior to August 6, 2006.  In light of these findings, the Board concludes that a disability evaluation in excess of 10 percent is not warranted under the former Diagnostic Codes 5292 or 5295 for the period prior to August 29, 2006.  See 38 C.F.R. § 4.71a (2003).  

The Board has also considered the Veteran's thoracolumbar spine disability under the revised criteria (since 2003) prior to August 29, 2006, but the Board finds that the preponderance of the evidence is against the assignment of disability evaluation in excess of 10 percent under the current Diagnostic Code 5237 as well.  See 38 C.F.R. § 4.71a (2011).  

Again, the objective findings showed that the Veteran had forward flexion of the thoracolumbar spine ranging well above the required 60 degrees of limited forward flexion to warrant a compensable evaluation for loss of motion under the revised criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

In addition, there was no objective evidence of additional limitation of motion to consider even a compensable evaluation.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  Also, at no point does the evidence of record show a finding of ankylosis (favorable or unfavorable) or incapacitating episodes due to intervertebral disc disease.  The 10 percent rating appear to include the Veteran's subjective complaints of constant pain prior to August 29, 2006. 

As of the date of the August 2006 VA examination report, the severity of the Veteran's thoracolumbar spine disability warrants no more than a 40 percent evaluation.   The 2006 report shows the Veteran had forward flexion of the thoracolumbar spine ranging from 30 degrees.  

Under the revised criteria, a 40 percent rating is assignable for thoracolumbar forward flexion of 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  There was objective evidence of tenderness over the entire spine, but no objective findings of painful motion or additional limitation due to repetitive motion.  

When considering the former (prior to 2003) criteria, at no point can the medical findings be said to equate to more than "severe" disability involving the thoracolumbar spine.  Again, a 40 percent is the maximum disability evaluation available under the rating criteria for the spine in effect as of September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5292 (2003).

Next, in considering the evaluation of the cervical spine disability, a review of the evidence of does not support an evaluation of 20 percent prior to August 29, 2006.  The findings of record are consistent with the currently assigned 20 percent evaluation for the period from August 29, 2006 to December 5, 2010, and then for the assignment of an evaluation of 30 percent.  

As such, the following staged ratings are warranted for cervical spine disability: a 20 percent evaluation, and no higher, prior to December 6, 2010, and thereafter, a 30 percent evaluation, and no higher.  

The medical evidence for the period prior to the date of December 2010 VA examination report shows that the Veteran's cervical spine disability had been essentially manifested by no worse than forward flexion limited 30 degree, with objective findings of tenderness and painful motion.  See the reports of the May 1999 and April 2004 VA examination.  

Considering the former version of the rating criteria, these findings more closely approximate a "moderate" level of limitation of motion in the cervical spine.  While the 2004 findings do suggest a greater range of motion, there was still objective evidence of painful motion and tenderness at that time more closely equate to a "moderate" level of disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

The Board has considered that when evaluating the Veteran's cervical spine disability under the revised criteria pertinent to the spine for the period as of the date of the revision in 2003, the evidence from the 2004 VA examination does not support the assignment of evaluation in excess of 10 percent under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a (2011).  

The objective findings from the April 2004 VA examination report do not even support a compensable evaluation, even when considering the Deluca factors based on objective findings of painful motion and tenderness.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

However, since the former criteria do support the higher evaluation of 20 percent, and the Veteran is entitled to the more favorable of the two versions of the spine regulations after the effective date of the revision, a 20 percent evaluation, and no higher, for cervical spine disability is warranted for that period.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Moreover, the findings contained in the report of the August 2006 VA examination do support the assignment of the 20 percent evaluation for the cervical spine disability.   

The 2006 report shows the Veteran had forward flexion of the cervical spine ranging from 30 degrees and objective evidence of tenderness.  This clearly supports the assignment of the 20 percent evaluation under Diagnostic Code 5237, as it contemplates cervical forward flexion of 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

However, since there was no objective finding of painful motion or additional limitation due to repetitive motion, an evaluation in excess of 20 percent is not warranted prior to December 6, 2010.  See Id.; see also DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.

The range of motion measurements contained in the 2010 VA examination reports, however, do support an increase in the Veteran's cervical spine disability to 30 percent, and no higher, under the revised criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

The Board acknowledges that the cervical spine range of motion findings contained in the March 2010 VA examination, if considered only on face value, would reflect an increase in disability as forward flexion of the cervical spine was limited to 10 degrees.  

However, the March 2010 VA examiner indicated that such limitation of motion did not represent the Veteran's actual range of motion.  The later VA examination conducted in December 2010, however, does show cervical forward flexion limited to 20 degrees, with objective findings of painful motion and additional limitation with repetitive motion to support.  

When considering the factors discussed in the Deluca, the limitation of motion findings do support an evaluation of 30 percent, and no higher, as of the date of the December 2010 VA examination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.

Higher ratings under Diagnostic Codes 5285 through 5289 are not appropriate without evidence of vertebral fracture causing abnormal mobility or ankylosis of spine.  See 38 C.F.R. § 4.71a  (2003).  

Finally, with respect to the rating criteria in effect as of September 26, 2003, as there is no ankylosis (favorable or unfavorable) of the spine, or incapacitation documented a rating in excess of 30 percent for cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2011).

As to separate ratings for associated neurologic abnormalities or chronic neurologic manifestations, ratings of 10 percent, and no higher, for radiculopathy in the both the upper and lower extremities are warranted from December 6, 2010.  

As of the date of the December 2010 VA examination, the evidence of record shows that the Veteran has radiculopathy in both his lower extremities that is associated with this thoracic spine disability and cervical radiculopathy in both his upper extremities that is associated with his cervical spine disability.  See  38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8520.  

The Veteran's symptoms more nearly approximate findings of mild incomplete paralysis, because the neurologic evaluation only revealed decreased sensation along the ulnar nerves of both hands and in the big toes.  There was no evidence of abnormal motor or deep tendon reflex findings, or evidence of muscle atrophy.  

The objective findings of decreased sensation and subjective complaints of numbness indicated findings that more closely resemble mild incomplete paralysis.  Id.  

Consequently, compensable evaluations are not warranted prior to December 6, 2010 for any extremity, because neurological findings, which were considered essentially normal on the examinations prior to that date.  


Disability due to Temporomandibular Joint Dysfunction with Bruxism

The Veteran seeks an initial compensable evaluation for disability due to temporomandibular joint dysfunction with bruxism (TMJ), which has been evaluated under Diagnostic Code 9905 for limitation of mobility.  

Diagnostic Code 9905 provides a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  

A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  

A 30 percent rating is for indicated when the inter-incisal range is limited to 11 to 20 mm, and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The report of an April 2004 VA dental examination shows the Veteran reported a history of injury to his mouth after falling and landing on his chin.  He complained of jaw pain from the lower left wisdom tooth.  

An examination revealed tenderness on palpation of the pterygoid, temporalis, and sternocleidomastiod muscles.  The Veteran had wearing of the facet flattened cusps.  No findings of limitation of mobility were recorded at that time.  Diagnoses of bruxism, TMJ and muscle spasms secondary to bruxism were given. 

In August 2006, the Veteran was afforded another VA dental examination.  There was no evidence of limited mobility or function on clinical examination and diagnostic studies revealed no evidence of changes within the TMJ capsule.  The VA examiner determined that there was no objective or subjective evidence of TMJ on clinical or radiographic examination.  

A March 2010 VA dental examination report showed that the Veteran complained of having jaw pain and painful motion in his jaw.  The examination revealed no gross deformity of the mouth.  There was no evidence of tenderness of the TMJ area and the Veteran was able to open and close his mouth.  

The inter incisor distance measured 32 millimeters (mm) and lateral excursion distance measured 4 to 5 mm, without additional loss of motion on repetition.  Intraoral examination was normal, but there was evidence of slight malocclusion on the teeth.  

The VA examiner found that there was evidence of jaw pain and slight restriction of jaw mobility, and concluded that the Veteran's disability due to TMJ was moderately severe in severity.  

The Veteran was provided with another VA dental examination in December 2010.  In that examination report, the examiner recorded the Veteran's complaints of jaw pain and fatigue of jaw muscles with chewing food.  

The VA examiner noted that the x-ray film revealed occlusal interference due to third molar, flat articular surface of the left TMJ and bony protuberance where the lateral pterygoid muscle attaches to the condylar head of the right TMJ.  

The VA examiner observed that the Veteran's teeth did not show wearing from bruxism, but there were signs and symptoms of teeth clenching.  Range of mobility testing revealed maximal incisal opening of 33 mm and lateral excursion of 9 mm on the right and 10 mm on the left.  The examiner noted that the Veteran was distressed with lateral jaw movements and complained of muscle soreness with testing.  

The examiner found that the Veteran has some bony changes on both the right and left TMJs, and there was evidence of muscle spasms.  The VA examiner concluded that there was no significant loss of form or function or range of motion at this time. 

In order to be entitled to a 10 percent evaluation, the objective clinical evidence must demonstrate that range of lateral excursion is limited from 0 to 4 mm or that inter-incisal range is limited to 31 to 40 mm, and for a 20 percent evaluation, there must be evidence of inter-incisal range limited to 21 to 30 mm.  See 38 C.F.R. § 4.150, Diagnostic Code 9905.

The Board notes, while rated under 38 C.F.R. § 4.150 for dental disorder, TMJ by its very nature encompasses musculoskeletal disability of a joint rather than of the teeth or gums.  

The Court has held that evaluation of a service- connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the first objective measurements of lateral excursion and inter-incisal range of motion are not shown until the March 2010 VA dental examination.  Although there was subjective complaints of jaw soreness and objective findings of worn facets, flattened cusps, and tenderness along muscles of the jaw line, there was no objective measurements of range of mobility recorded at the time of the April 2004 VA dental examination.  

In addition, at the time of the August 2006 VA dental examination, there is no clinical evidence of limited mobility or function observed on clinical examination, or any subjective complaints, that supported a diagnosis of TMJ.  

At the time of March 2010 VA dental examination, VA examiner specifically observed the Veteran's inter-incisal opening measured at 32 mm with no additional loss of mobility on repetition, which warrants the assignment of a 10 disability rating under Diagnostic Code 9905.  See 38 C.F.R. § 4.150.  

Moreover, the findings contained in the later VA dental examination in December 2010 confirm that a 10 percent disability rating is warranted for limitation of inter-incisal range (measured at 33mm, including Deluca factors).  

At no point does the evidence show limitation of inter-incisal range of motion less than 30 mm, so as to a rating in excess of 10 percent.  Id.  Again, the inter-incisal range measurement contained in both 2010 VA examination reports reflect any additional loss observed.  

Since the current disability picture is shown to more closely resemble that inter-incisal range of motion limited from between 31 to 40 mm, the assignment of a 10 percent disability rating is warranted under Diagnostic Code 9905, effective March 30, 2010, the date of the VA examination. 

Thus, staged ratings are appropriate in this case.  A noncompensable (no percent) disability rating is assigned from the date of the grant of service connection in August 1998, and a 10 percent rating is assigned beginning on March 30, 2010.


Extraschedular Consideration 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected disabilities at any time during the current appeal.  

That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the scheduler criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

Here, as the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his service-connected disabilities, the Board finds that the overall disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Consequently, the Board concludes that referral for extraschedular consideration is not warranted.




ORDER

An initial rating in excess of 10 percent prior to August 29, 2006, and in excess of 40 percent, beginning on that date, for the service-connected thoracolumbar spine disability is denied. 

An initial rating of 20 percent, prior to December 6, 2010, and 30 percent rating beginning on that date, for the service-connected cervical spine disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

A separate 10 percent evaluation, and no higher for the service-connected radiculopathy of the right upper extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

A separate 10 percent evaluation, and no higher for the service-connected radiculopathy of the left upper extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

A separate 10 percent evaluation, and no higher for the service-connected radiculopathy of the right lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

A separate 10 percent evaluation, and no higher for the service-connected radiculopathy of the left lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An increased, initial rating of 10 percent, but no more for the service-connected TMJ is granted, subject to the regulations controlling disbursement of VA monetary benefits. 



REMAND

When the Veteran was examined in December 2010, he was noted to walk with an antalgic gait.  There was noted to be pain during the active range of motion.  The X-ray studies at that time were noted to show further narrowing of the medial joint with spurring and sclerosis.  

Significantly, the VA examiner described the current severity as moderate and noted additional functional loss due to pain, weakness, and lack of endurance after repetitive use.  However, the examiner found no instability.     

A September 2007 VA Magnetic Resonance Imaging (MRI) report showed findings of a focal medial femoral condyle articular cartilage lesion and ruptured anterior cruciate ligament (ACL).  The report of a January 2008 VA orthopedic consultation also noted findings of laxity based on positive anterior drawer and Lachman testing.  Right knee surgery was recommended at that time.   

In light of the recent findings showing increased disability, the Board finds that another examination is required to evaluate the full extent of the service-connected right knee disability.

Any outstanding treatment records referable to the service-connected right knee disability also should be obtained for review.  

To the extent that further action is required in connection with this claim for increase, the Board also must defer further action as to the matter of entitlement to a TDIU rating.  

Accordingly, these remaining matters are REMANDED to the RO for the following action.  

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding VA or non-VA treatment records referable to the service-connected right knee disorder.  If any of the identified records are not obtained, the RO should inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Then the RO should undertake to afford the Veteran VA examinations to determine the current severity of his service-connected right knee disability.   

The entire claims file and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiners must provide current findings to facilitate the rating of the service-connected disability in terms of the applicable criteria.  

The VA examiner must provide range of motion measurements and identify any resulting functional loss due to the degenerative changes of the right knee. The examiner should also discuss the extent to which the Veteran may be experience instability or recurrent subluxation in light of the findings ligament damage. 

All clinical findings must be reported in detail and correlated to a specific diagnosis. The reports prepared must be typed.

5. After completing all indicated action, the RO should readjudicate the claims for increase remaining on appeal in light of all the evidence of record. If any benefit should on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


